DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/28/22 is acknowledged.
In a phone call with Jill Hecht on 10/4/22 Applicant’s representative further elected non-fluorinated polyethyleneimine.
Claims 8, 9, 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/22.

Priority
The claims have a priority date of the filing of the instant application: 4/15/20

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/21, 4/15/20 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has the limitation “base nanoparticle has a lipophilic surface” but also includes the limitations of claim 1 wherein “the base nanoparticle has hydroxyl groups distributed throughout an exterior of the base nanoparticle”.  These hydroxyl groups make the surface hydrophilic.  Thus, claim 3 in combination with claim 1 is unclear.  Possibly Applicant meant claim 3 to read “wherein the asymmetrically functionalized nanoparticle has a lipophilic surface”?  The claim should be appropriately corrected/clarified.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  an asymmetrically functionalized nanoparticle made by the steps of claim 1 wherein polyethyleneimine is the functionalizing agent is not suggested or disclosed by the closest prior art of record.
Close prior art includes Czaplewski-Campbel, as set forth below, however using PEI is not suggested or disclosed.  Other close art includes Gibson (US 2014/0234427) that discloses PEI attached to nanoparticles using glycidyl groups and Huang (US 2021/0395093) that discloses graphene oxide Janus nanosheets with PEI as a modifying agent, however, the effective date is not before Applicant’s filing date.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10-11, 13-15 is/are rejected under 35 U.S.C. 102a1 and 1 as being anticipated by Czaplewski-Campbell (Herein Czap) US 2020/0109055.
Czap discloses methods of making biocidal janus particles (title).  The method includes making nanoparticles, such as silica particles using TEOS, washing in ethanol and water, adding wax to the composition, forming colloidosomes wherein the nanoparticles stick on the surface of wax particles (the above depicted in Fig 2), then modifying the exposed surface -OH groups of the particles with a hydrophobic (e.g. lypophilic) compound such as an alkyl functional group (Fig 4A) and subsequent modification with a modifying agent such as a biocide (Fig 4B).  After functionalizing one side of the particle, the wax is dissolved/removed to expose the other side of the particle and, if desired, further modifying the non-functionalized side of the nanoparticle (Fig 5).  Such results in a Janus particle.  The initial silica particles are washed with methanol and water [0037], thus meeting the alcohol surface treating and hydroxyl surface groups of claim 1, the wax may be paraffin wax wherein the wax is added to the particle suspension at a temperature of 65C [0038], forming the above mentioned colloidosomes, meeting the claimed introducing step of claim 1.  The composition is then cooled to solidify the wax to temps of 20-30C [0039] which is below the melting point of the wax [0038], as required by the cooling step of claim 1.  The chemical modification step and removal of the wax is as above.  Elements above thusly anticipate the requirements of claim 1.  Though claim 3 is unclear as to what is lipophilic, silicon dioxide particles are the same as used in the instant application, so they must meet the lipophilic properties of the claim, and/or, the alkyl group functionalization above is lipophilic (as is the biocide depicted in the pictures), meeting the requirements of the claim.  Elements above meet the requirements of claims 5, 10, 11, 13-15 wherein since only one element of each claim is picked from a list of possible combinations such is held to be anticipated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaplewski-Campbell.
Czap includes elements as set forth above.  Regarding claim 2, glutaraldehyde may be used as a functionalizing agent, which is hydrophilic, and fluorinated modifications may be used as a second functionalization agent [0024, 0025] the combination would render the particle amphiphilic.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  Thus the combination is prima facie obvious and meets the requirements of claims 2 and 4.  The size of the nanoparticle is 100-160nm or up to 800 nm [0036], embracing and thusly rendering prima facie obvious the requirements of claim 6.  See In re Wertheim.  Alternative to the anticipation position above over claims 10-11, 13-15, picking and choosing from lists is prima facie obvious and alternative meets the claims.  Regarding claim 12: there is no temperature disclosed with the methanol/water washing step [0037], thus room temperature is presumed.  Room temperature is around 70C, rendering the temperature of claim 12 prima facie obvious.  Regarding the duration of the washing step, one of ordinary skill would recognize that this step can be performed at any duration as long as the particles are clean afterwards.  There is no critical timeframe disclosed in the reference, thus one would wash the particles for any amount of time that rendered them clean.  One would recognize that longer washing times would not harm the particles, thus, rendering the duration requirements of claim 12 prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766